Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-15-2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3-15-2022 have been fully considered but they are not persuasive. In regard to claim 1, Examiner would like to clarify Lundberg is relied upon to teach finding angular relationships between depth coordinates on the hand, finger tip and thumb tip. Shotten is relied upon to generate and track surface normal coordinates off of the depth coordinates at these locations of the hand. Shotten discloses the obvious benefit as to track the hand as it rotates through various movements to determine gesture inputs. The Examiner does not believe this is hindsight reconstruction. Applicant goes on to argue Figure 21 does not supplement the teachings of Figure 17 of Lundberg however the Examiner disagrees. In a system of hand gesture recognition, Lundberg is exemplary discernment of positions and parts of the hand rather than a separate piecemeal analysis suggested by the Applicant. For at least these reasons, the rejection is maintained. 
Previous 112 rejections of indefiniteness have been overcome by amendment, however new 112 rejections for new matter are included below. Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 10-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regard to claim 1, there does not appear to be specific support in the specification for computing angles between the respective surface normals; and determining a gesture of the hand based on the computed angles between the respective surface normals. In regard to claim 10, there does not appear to be specific support for determining a gesture of the hand based on the determined angular relationship between the first and second lines. Dependent claims inherit this deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. App. 2016/0004908 hereinafter referred to as “Lund”) in view of Shotton et al. (U.S. App. 2012/0314031 hereinafter referred to as “Shot”).
In regard to claim 1, Lund teaches a method of executing a gesture command (see Para. 141 gesture recognition), comprising: identifying a point of a hand between a wrist and a base of fingers of the hand (see Fig. 17 Item C0 is a centroid); identifying a first finger tip of a first finger on the hand (see at least Para. 193, 203, and Fig. 7 finger tips); identifying a thumb tip of a thumb on the hand (see at least Para. 203, 213 and Figs. 7, 20, 21, finger tips detection including thumb detection); determining coordinates respectively at the point of the hand, the first finger tip, and the thumb tip (see at least Figs. 17 and 21 and Para. 156 and 278 coordinates for points and points on palm, finger and thumb tips); computing angles between the respective coordinates (see at least Fig. 21 and Para. 239); and determining a gesture of the hand based on the computed angles between the respective coordinates (see at least Para. 156, 277, 279, and 284 coordination information of the feature points representing the finger tip and base).
Lund is not relied upon to teach the coordinates are surface normals.
Lund as discussed above does disclose the concept of determining depth coordinates between the point of the hand, the first finger tip,and the thumb tip (see at least Figs. 17-24 and 39 disclosing depth mapping and relationships between the hand, fingers, and thumb).
However, Shot teaches the coordinates are surface normals (see at least Para. 50, 73, and 93-97 and Figs. 4B, 6A-6E depth mapping includes surface normal of depth points across the hand are expressed as a coordinate system to track the rotation of the hand gestures and features and an angle convenient to a reference access). 
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund to include the surface normal detection of Shot so as to account for the multitude of possible rotations of the hand for a gesture recognition engine (see Para. 1 and 5). In addition, Examiner further notes Lund that discloses the base product/process of hand gesture angle recognition using depth coordinates while Shot discloses the known technique of determining surface normal coordinates of the hand so as to yield predictable results of improved tracking of gestures in the device of Lund.
Regarding claim 8, Lund in view of Shot teaches all the limitations of claim 1. Lund further teaches wherein the point of the hand, the first finger tip, and the thumb tip are inside of a field of view of a user (see at least Figs. 1, 17, and 21 head worn camera facing forward).
Lund is not relied upon to teach outside the FOV.
However, Shot teaches outside (see Fig. 1, where the camera is not attached to the face of the user).
It would have been obvious to a person of ordinary skill to modify the camera position of Lund to include a camera position off the face of the user to detect body movements (See Para. 30). Examiner further notes Lund that discloses the base product/process of hand gesture recognition while Shot discloses the known technique of a separate camera location so as to yield predictable results in the device of Lund.
Regarding claim 9, Lund in view of Shot teaches all the limitations of claim 8. Lund further teaches wherein the point of the hand, the first finger tip, and the thumb tip are inside of a field of view of a camera worn by the user (see at least Figs. 1, 17, and 21 head worn camera facing forward view).
Regarding claim 16, Lund in view of Shot teaches all the limitations of claim 1. Lund further teaches wherein the point of the hand is a hand centroid (see Fig. 17 Item C0 is a centroid).  

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. App. 2016/0004908 hereinafter referred to as “Lund”) in view of Gulveryuz (U.S. App. 2019/0180473 hereinafter referred to as “Gul”).
In regard to claim 10, Lund teaches a method of executing a gesture command (see Para. 141 gesture recognition), comprising: identifying a point of a hand between a wrist and base of fingers of the hand (see Fig. 17 Item C0 at the palm); identifying a first finger tip of a first finger on the hand  (see at least Para. 193, 203, and Fig. 7 finger tips); identifying a thumb tip of a thumb on the hand  (see at least Para. 203, 213 and Figs. 7, 19-21, finger tips detection including thumb detection); calculating a first line between the first finger tip and the hand centroid (see at least Figs. 19-21); calculating a second line between the thumb tip and the hand centroid (see at least Para. 239 and Figs. 19-21 angles relative to each finger centroid and including thumb detection); and determining an angular relationship between the first and second lines (see at least Figs. 19-21 angles between lines and points on edges of fingers and thumbs to centroid) and determining a gesture of the hand (see at least Para. 141 an 142).
	It would have been obvious to person of ordinary skill in the art to modify the vertices detected in Lund with the additional angles and points of Lund so as to accurately detect the thumb (See Para. 239). Examiner further notes Lund discloses the base product/process of finger tip detection relative to centroid while also disclosing the known technique to apply it to the thumb to yield predictable results in the device of Lund. 
	Lund is not relied upon to teach based on the determined angular relationship between the first and second lines.
	However, Gul teaches based on the determined angular relationship between the first and second lines (see at least Fig. 5 and 7 skeletal modal line angles to determine hand location for gesture interactions).
It would have been obvious to a person of ordinary skill in the art to modify Lund to angles between lines to determine the skeletal modal for enabling modality of interaction or detection (see Para. 2). 
Regarding claim 18, Lund and Gul teaches all the limitations of claim 10. Lund further teaches wherein the point of the hand is a hand centroid  (see Fig. 17 Item C0 is a centroid).  


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. App. 2016/0004908 hereinafter referred to as “Lund”) in view of Gul and Rafii et al. (US. Pat. 8,836,768 hereinafter “Rafi”).
	Regarding claim 12, Lund and Gul teaches all the limitations of claim 10. Lund further teaches wherein a virtual object is displayed in a field of view at a location corresponding to the first finger tip (see Fig. 44).
Lund and Gul are not relied upon to teach a virtual cursor corresponding to the first finger tip.
However, Rafi teaches a virtual cursor corresponding to the first finger tip (see Fig. 12B).
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund and Gul to include the cursor of Rafi  to select an item (see Col. 16 Ln 52-65). Examiner further notes Lund that discloses the base product/process of hand gesture recognition while Rafi discloses the known technique of mapping the finger to a cursor so as to yield predictable results in the device of Lund and Gul.
Regarding claim 13, Lund in view of Gul and Rafi teaches all the limitations of claim 12. Lund and Gul further teaches further comprising, detecting a change in the angular relationship between the first and second lines (See at least Figs. 19-21 angles for gestures) and executing a command at the object location in response to detecting the change in the angular relationship (see at least Fig. 30 cycling through selected gestures based on gesture detected).
Lund and Gul is not relied upon to teach the object is a cursor
However, Rafi teaches the cursor (see Fig. 12B).
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund and Gul to include the cursor of Rafi to select an item (see Col. 16 Ln 52-65). Examiner further notes Lund and Gul that discloses the base product/process of hand gesture recognition while Rafi discloses the known technique of mapping the finger to a cursor so as to yield predictable results in the device of Lund and Gul.
Regarding claim 14, Lund and Gul in view of Rafi teaches all the limitations of claim 13. Lund further teaches wherein the change in the angular relationship (See Figs. 19-21 various angle points) is a threshold amount of decrease in an angle between first and second lines  (see at least Fig. 30 cycling through selected gestures based on gesture detected including where fingers are parallel or made to form a L shape, etc.).
Claim(s) 3, 4,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. App. 2016/0004908 hereinafter referred to as “Lund”) in view of Shotton et al. (U.S. App. 2012/0314031 hereinafter referred to as “Shot”) in further view of Rafii et al. (US. Pat. 8,836,768 hereinafter “Rafi”).
Regarding claim 3, Lund in view of Shot teaches all the limitations of claim 2. Lund further teaches wherein a virtual object  is displayed in a field of view at a location corresponding to the first finger (see Fig. 44).
Lund and Shot are not relied upon to teach a virtual cursor corresponding to the first finger tip.
However, Rafi teaches a virtual cursor corresponding to the first finger tip (see Fig. 12B).
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund and Shot to include the cursor of Rafi to select an item (see Col. 16 Ln 52-65). Examiner further notes Lund as modified by Shot that discloses the base product/process of hand gesture recognition while Rafi discloses the known technique of mapping the finger to a cursor so as to yield predictable results in the device of Lund as modified by Shot.
Regarding claim 4, Lund in view of Shot and Rafi teaches all the limitations of claim 3. Lund further teaches detecting a movement of the thumb tip to a mapped planar position between the hand centroid and the first finger tip, and executing a command at the cursor location in response to detecting the movement (see at least Fig. 39 90 degrees of fingers relative to hand generates menu to display).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. App. 2016/0004908 hereinafter referred to as “Lund”) in view of Gul and Rafii et al. (US. Pat. 8,836,768 hereinafter “Rafi”) in further view of Lapp (WO2013071198A2).
Regarding claim 15, Lund in view of Gul and Rafi teaches all the limitations of claim 14. Lund and Rafi is not relied upon to teach wherein the threshold amount of decrease is about 30 degrees.
However, Lapp teaches wherein the threshold amount of decrease is about 30 degrees (see Page 22, maximum of 30 degrees between vectors is reasonable).
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund and Gul and Rafi to include the vector threshold of Lapp for reasonable gesture recognition (see Page 22). Examiner further notes Lund and Gul and Rafi  discloses the base product/process of hand gesture recognition while Lapp discloses the known technique of vector limits to a cursor so as to yield predictable results in the device of Lund and Gul as modified by Rafi.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. App. 2016/0004908 hereinafter referred to as “Lund”) in view of Shotton et al. (U.S. App. 2012/0314031 hereinafter referred to as “Shot”) in further view of Ahn et al. (U.S. App. 2005/0151850).
	Regarding claim 2, Lund in view of Shot teaches all the limitations of claim 1. Lund further teaches further comprising determining that the coordinates at the point of the hand on a caudal surface of the hand, at the first finger tip, and at the thumb tip are substantially parallel based on the computed angles between the respective coordinates (see at least Figs. 21, 23-26b disclosing the finger/thumb tip angles relative to the back of the hand as well as other depth spatial distance points).
However, Shot teaches the coordinates are surface normals (see at least Para. 50, 73, and 93-97 and Figs. 4B, 6A-6E depth mapping includes surface normal of depth points across the hand are expressed as a coordinate system to track the rotation of the hand gestures and features and an angle convenient to a reference access). 
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund to include the surface normal detection of Shot so as to account for the multitude of possible rotations of the hand for a gesture recognition engine (see Para. 1 and 5). In addition, Examiner further notes Lund that discloses the base product/process of hand gesture angle recognition using depth coordinates while Shot discloses the known technique of determining surface normal coordinates of the hand so as to yield predictable results of improved tracking of gestures in the device of Lund.
Lund and Shot are not relied upon to teach wherein the gesture of the hand is determined to be an L-shaped gesture.
However, Ahn teaches wherein the gesture of the hand is determined to be an L-shaped gesture (see at least Figs. 3 and 6; 90 degrees between thumb and index finger tips).
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund to include the surface normal detection of Shot to detect the L-shape of Ahn for distinguishing types of gesture modes and assigning corresponding directional functions (see Para. 49 and 50).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. App. 2016/0004908 hereinafter referred to as “Lund”) in view of Gulveryuz (U.S. App. 2019/0180473 hereinafter referred to as “Gul”) in further view of Ahn et al. (U.S. App. 2005/0151850).

	Regarding claim 11, Lund and Gul teaches all the limitations of claim 10. Lund further teaches further comprising determining that  that the first and second lines are substantially orthogonal (see at least Fig. 19).
Lung in view of Gul are not relied upon to teach based on the determined angular relationship between the first and second lines, wherein the gesture of the hand is determined to be an L-shaped gesture.
However, Ahn teaches based on the determined angular relationship between the first and second lines, wherein the gesture of the hand is determined to be an L-shaped gesture (see at least Figs. 3 and 6; 90 degrees between thumb and index finger tips).
It would have been obvious to a person of ordinary skill to modify the gesture angle recognition of Lund as modified by Gul to detect the L-shape of Ahn for distinguishing types of gesture modes and assigning corresponding directional functions (see Para. 49 and 50).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any rejections under 35 USC 112.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694